Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 1 of 15 PageID# 460



                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA


 DEVIN G. NUNES

             Plaintiff,

       v.                                    Civil Case No. 1:19-cv-1148

 FUSION GPS A/K/A BEAN LLC, GLENN
 SIMPSON, and CAMPAIGN FOR
 ACCOUNTABILITY, INC.

             Defendants.


            REPLY MEMORANDUM OF LAW OF DEFENDANTS
         GLENN SIMPSON AND FUSION GPS IN SUPPORT OF THEIR
      MOTION TO DISMISS PLAINTIFF’S SECOND AMENDED COMPLAINT
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 2 of 15 PageID# 461



                                                   TABLE OF CONTENTS
INTRODUCTION ...................................................................................................................... 1

ARGUMENT ............................................................................................................................... 2

     I.         THE COURT LACKS PERSONAL JURISDICTION OVER DEFENDANTS
                FUSION GPS AND GLENN SIMPSON ................................................................... 2
     II.        THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF UNDER RICO .. 5
                A. PLAINTIFF DOES NOT CONTEST THAT THE COMPLAINT FAILS
                   TO PLAUSIBLY PLEAD A VIOLATION OF RICO BY DEFENDANT
                   SIMPSON ............................................................................................................. 5
                B. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD A PATTERN OF
                   RACKETEERING ACTIVITY BY DEFENDANT FUSION GPS..................... 6
                C. THE COMPLAINT FAILS TO PLEAD A DISTINCT ENTERPRISE .............. 6
                D. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD EITHER A
                   COGNIZABLE INJURY, OR THAT SUCH INJURY WAS
                   PROXIMATELY CAUSED BY THE ALLEGED RICO VIOLATION............. 8
                E. THE COMPLAINT DOES NOT ADEQUATELY PLEAD PREDICATE
                   ACTS. .................................................................................................................. 9
                F. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD A VIOLATION OF
                   THE RICO CONSPIRACY PROVISION. ......................................................... 9
     III.       THE INTENTIONAL INTERFERENCE WITH CONTRACTUAL
                RELATIONS CLAIM SHOULD BE DISMISSED. ................................................. 10
     IV.        THE COMMON LAW CONSPIRACY CLAIM SHOULD BE DISMISSED ......... 11
CONCLUSION ............................................................................................................................. 11




                                                                      i
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 3 of 15 PageID# 462



                                         INTRODUCTION

         Plaintiff’s opposition brief fails to address most of the pleading deficiencies identified by

Defendants in their Memorandum in Support of Their Motion to Dismiss the Second Amended

Complaint (“the Complaint”). These deficiencies are fatal to the Complaint. Rather than respond

to Defendant’s arguments, Plaintiff uses his opposition brief to further harass Defendants with yet

another fusillade of ad hominem attacks inappropriate for legal filings.1 See, e.g., Plaintiff’s

Opposition Brief at 1, 6 n.2. Defendants request that the Court dismiss the Complaint with

prejudice and exercise its authority to impose sanctions under Rule 11 sua sponte.

         Plaintiff’s opposition does not even attempt to respond to Defendants’ observation in its

opening brief that the Complaint contains elemental flaws under the civil RICO statute. Despite

the Complaint’s outlandish, false claims about Defendant Glenn Simpson, the Complaint still fails

to plead that Defendant Simpson committed two predicate RICO acts. The Complaint also fails to

plead facts showing a distinct enterprise; a pattern of racketeering activity by Defendant Fusion

GPS; a cognizable RICO injury or proximate cause; or facts showing that Defendants engaged in

predicate acts. Nor does Plaintiff even attempt to respond to the argument that he cannot plead

specific personal jurisdiction because his claims do not arise out of Defendants’ supposed contacts

with Virginia. Furthermore, Plaintiff does not address why he should be permitted to take

advantage of RICO’s nationwide service of process provision despite his wholly immaterial RICO

claim.




1
  Another judge of this Court has already warned Plaintiffs’ counsel not to engage in ad hominem
attacks against opposing parties, and that doing so violates Local Rule 83.1(J) of the Eastern
District of Virginia and may subject him to sanctions. See Steele v. Goodman, No. 3:17CV601,
2019 WL 3367983, at *3 (E.D. Va. July 25, 2019).

                                                  1
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 4 of 15 PageID# 463



         Finally, Plaintiff does not address why he and/or his counsel should not be sanctioned under

Rule 11. After the Court warned Plaintiff and his counsel to comply with Rule 11, they submitted

a complaint that did not cure the defects noted in the Court’s order and an opposition brief that

does not even attempt to address Defendants’ various arguments. It is reasonable to conclude that

Plaintiff and his counsel filed the Complaint and opposition brief to tarnish Defendants and drain

their resources. Rule 11 sanctions are therefore warranted.

                                           ARGUMENT

    I.      THE COURT LACKS PERSONAL JURISDICTION OVER DEFENDANTS
            FUSION GPS AND GLENN SIMPSON.

         The Complaint fails to establish personal jurisdiction over Defendants Fusion GPS and

Simpson.

         Contrary to Plaintiff’s contention, his Complaint does not make a prima facie showing of

personal jurisdiction under RICO’s nationwide service of process provision, 18 U.S.C. § 1965(d),2

and fails to make a prima facie showing of specific personal jurisdiction.3 See Plaintiff’s

Opposition Brief (Dkt. No. 40, hereinafter “Pl’s Opp.”) at 6.

         As to Plaintiff’s first argument, the nationwide service of process provision in § 1965 does

not apply here because Plaintiff’s RICO claims are “not colorable, i.e., [they are] implausible,

insubstantial, or frivolous.” D’Addario v. Geller, 264 F. Supp. 2d 367, 388 (E.D. Va. 2003) (citing

cases). Plaintiff fails to address Defendants’ arguments that Plaintiff cannot take advantage of


2
  Plaintiff cites to 18 U.S.C. § 1965(a), see Pl’s Opp. at 7, but the nationwide service of process
provision is found in 18 U.S.C. § 1965(d). See D’Addario v. Geller, 264 F. Supp. 2d 367, 386
(E.D. Va. 2003).
3
  Plaintiff has dropped his claim of general personal jurisdiction. See Pl’s Opp. at 6-7 (asserting
nationwide service of process and specific jurisdiction). As Defendants explained in their opening
brief, the court also lacks general personal jurisdiction over Defendants. See Defs’ Mtn. to Dismiss
at 11.

                                                  2
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 5 of 15 PageID# 464



nationwide service of process under § 1965 because his Complaint is “wholly insubstantial and

immaterial,” ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617, 622 (4th Cir. 1997). See Defendants

Mem. in Supp. of Their Mtn. to Dismiss (hereinafter “Defs’ Mtn. to Dismiss”) at 8-10; Pl’s Opp.

at 6-7. As explained in Defendants’ brief, Plaintiff fails to plead the elements of a RICO violation.

He has not pleaded a RICO “enterprise,” two or more predicate acts by Defendant Simpson, that

Defendant Fusion GPS committed two or more related and continuous predicate acts on behalf of

an enterprise, a cognizable RICO injury, or that any such injury was proximately caused by

Defendant’s alleged racketeering activity. See Defs’ Mtn. to Dismiss at 12-28. As such, Plaintiff’s

RICO claims are “implausible, insubstantial, or frivolous,” and thus Plaintiff cannot rely on the

nationwide service of process provision. D’Addario v. Geller, 264 F. Supp. 2d at 388.

       Plaintiff’s second argument for personal jurisdiction—that the Court has specific

jurisdiction over Defendants—also fails. Plaintiff has not shown – and cannot show – that his suit

“aris[es] out of or relate[s] to the defendant[s’] contacts with the forum.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 923–24 (2011) (alterations in original) (internal quotation

marks and citation omitted). The Complaint alleges no facts showing contacts between Defendants

and Virginia involving the alleged acts upon which his suit is based. In a conclusory manner not

entitled to an assumption of truth, see Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), Plaintiff alleges

only that Defendants “have agents and transact continuous and systematic business and affairs in

Virginia.” Compl. ¶ 14. However, the Complaint does not even attempt to allege that any of the

alleged conduct it concerns occurred in Virginia. Instead, the alleged basis for Plaintiff’s suit is

that Defendants created a “‘dossier’ on Plaintiff,” Compl. ¶ 59, and “collaborated with McClatchy

to publish a scandalous Fusion GPS ‘dossier,’” id. ¶ 60, and that Fusion GPS allegedly “act[ed] in

concert” with CfA to fax an ethics complaint about Plaintiff to the Office of Congressional Ethics


                                                  3
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 6 of 15 PageID# 465



(“OCE”). Id. ¶ 54. The Complaint does not allege that any of this conduct occurred in Virginia,

and, thus, Plaintiff cannot establish specific jurisdiction over Defendants. Plaintiff also fails to

counter any of the jurisdictional facts set forth in Defendant Simpson’s Declaration, which refute

the Complaint’s conclusory allegations about Defendants’ alleged “agents” in Virginia and alleged

conduct of business and affairs in Virginia. See Decl. G. Simpson, attached as Ex. 1 (Dkt. No. 37-

1) to Defs’ Mtn. to Dismiss.

       Tellingly, the Opposition Brief’s one paragraph on the “relationship” between the cause of

action and Defendants’ (nonexistent) contacts with Virginia does not cite to any allegations in the

Complaint. Pl’s Opp. at 13 (referring to “Defendants’ contacts with Virginia that are outlined

above” in his Opposition Brief, not the Complaint). Plaintiff concedes, see Pl’s Opp. at 6, that he

is required to make a prima facie showing of personal jurisdiction in his Complaint. Moreover,

Plaintiff’s contention that Defendants “committed acts of racketeering alleged in the second

amended complaint,” “[e]ither through communications with Mair in Virginia or while the

Defendants were collaborating with Mair in Virginia,” misconstrues his own Complaint. Id. at 13.

The Complaint does not allege that Defendants communicated or collaborated with Mair in

Virginia, or, most significantly, that the McClatchy article or the ethics complaint submission

involved any contacts between Defendants and Virginia.

       Without merit, Plaintiff tries to circumvent this “arises out of” requirement of specific

jurisdiction by alleging: “Virginia recognizes that the in-state acts of a co-conspirator—in this

case, Liz Mair—are sufficient to confer personal jurisdiction over an out-of-state confederate.”

Pl’s Opp. at 10-11. But Plaintiff does not – and cannot – cite to anywhere in his Complaint where

he makes factual allegations showing that Liz Mair was a “co-conspirator” of Defendants. Id. at

11. The Complaint fails to state any facts showing that Defendants conspired with Mair. See Defs’


                                                 4
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 7 of 15 PageID# 466



Mtn. to Dismiss at 6 n.4; 28-29. “Mere conclusory allegations that all Defendants generally

conspired or helped each other violate Section 1962(a) or (c) [are] insufficient” to establish a

conspiracy. Chambers v. King Buick GMC, LLC, 43 F. Supp. 3d 575, 608 (D. Md. 2014)

(dismissing RICO conspiracy claim because the complaint provided “no details regarding when

such an agreement was entered into or the contours of any such agreement.”).

   II.      THE COMPLAINT FAILS TO STATE A CLAIM FOR RELIEF UNDER RICO

         The Complaint attempts to allege that (1) Defendants Fusion GPS’s and Simpson’s

involvement in McClatchy’s publication of an article about Plaintiff and (2) Defendant Fusion

GPS’s involvement in the submission of an ethics complaint to OCE constitute two predicate acts

that amount to a pattern of racketeering activity. In his Opposition, Plaintiff does not dispute that

the Complaint’s predicate acts are limited to these two alleged events.

   A. PLAINTIFF DOES NOT CONTEST THAT THE COMPLAINT FAILS TO
      PLAUSIBLY PLEAD A VIOLATION OF RICO BY DEFENDANT SIMPSON.

         Defendants noted in their opening brief that the Complaint fails to allege two or more

predicate acts by Defendant Simpson because it alleges only that Defendant Simpson was involved

in “creat[ing] a ‘dossier’ on Plaintiff.” Compl. ¶ 59; see Defs’ Mtn. to Dismiss at 18-19. This

failure is fatal to Plaintiff’s case against Defendant Simpson because, under RICO, Plaintiff must

plausibly allege “at a minimum, [that] each RICO defendant committed two acts of racketeering

activity within a ten-year period.” Palmetto State Med. Ctr., Inc. v. Operation Lifeline, 117 F.3d

142, 148 (4th Cir. 1997) (emphasis added); see also 18 U.S.C. § 1961(5).

         Plaintiff does not – and cannot – contest that his Complaint fails to plead two or more acts

of racketeering activity by Defendant Simpson. See Pl’s Opp. at 22-24. Therefore, the Complaint

should be dismissed with prejudice as to Defendant Simpson.




                                                  5
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 8 of 15 PageID# 467



   B. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD A PATTERN OF
      RACKETEERING ACTIVITY BY DEFENDANT FUSION GPS.

       Plaintiff does not show how his Complaint sufficiently pleads facts showing that Defendant

Fusion GPS’s alleged involvement in (1) faxing one ethics complaint to OCE, Compl. ¶ 54, and

(2) publishing a McClatchy article, id. ¶ 60, amount to a pattern of racketeering activity (assuming

for the sake of this argument that they constitute predicate acts under RICO, which they do not).

For the reasons already explained by Defendants in their opening brief, see Defs’ Mtn. to Dismiss

at 20-23, and not challenged by Plaintiff in his Opposition, these two alleged predicate acts by

Fusion GPS are neither related nor continuous. See Defs’ Mtn. to Dismiss at 20-23.

       Plaintiff does not show how his Complaint plausibly alleges that these two unrelated,

isolated acts meet RICO’s requirements for relatedness and continuity of predicate acts. See Pl’s

Opp. at 22-23. In his Opposition’s discussion of the pattern requirement, Plaintiff does not even

refer to either of the alleged predicate acts by Defendant Fusion GPS. See id. Plaintiff speaks only

in general terms, such as that the “predicate acts alleged by Plaintiff meet the RICO ‘pattern of

activity’ relatedness test because they had a similar purpose – obstructing justice in violation of

Federal law – and employed similar means and methods.” Id. at 23. In his entire discussion of the

pattern element, Plaintiff does not refer to any specific supporting facts alleged in the Complaint

or even cite to it. Accordingly, Plaintiff fails to contest that the two alleged acts by Fusion GPS do

not amount to a pattern of racketeering, and thus the Complaint should be dismissed with prejudice.

   C. THE COMPLAINT FAILS TO PLEAD A DISTINCT ENTERPRISE

       Plaintiff fails to show that his Complaint plausibly pleads an association-in-fact enterprise.

The Complaint defines the “enterprise” as “consisting of Defendants, CfA, Mair, McClatchy and




                                                  6
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 9 of 15 PageID# 468



other unnamed clients, officers, executives, and employees of Defendant Fusion GPS, CfA, Mair

and McClatchy.” Compl. ¶ 74.

       Plaintiff fails to contest that the Complaint does not allege that Defendants “conducted or

participated in the conduct of the enterprise’s affairs, not just their own affairs.” Myers v. Lee, No.

1:10CV131 AJTJFA, 2010 WL 3745632, at *3 (E.D. Va. Sept. 21, 2010) (dismissing RICO

complaint for failure to plead a RICO enterprise distinct from the defendants) (quoting Reves v.

Ernst & Young, 507 U.S. 170, 185 (1993) (emphasis in the original)). As explained, see Defs’ Mtn.

to Dismiss at 15-17, the Complaint alleges six allegedly wrongful acts, none of which involve all

of the individuals and entities that make up the purported “enterprise.” Therefore, the Complaint

does not allege any conduct performed on behalf of a distinct enterprise. In his Opposition at 17-

18, Plaintiff does not disagree; he simply ignores the fact that the Complaint pleads no more than

that Defendants, CfA, Mair, McClatchy, and other unspecified individuals each engaged in

parallel, uncoordinated, conduct directed at Plaintiff. RICO does not penalize parallel,

uncoordinated conduct not carried out through the enterprise. See Defs’ Mtn. to Dismiss at 16

(citing United Food & Commercial Workers Unions & Emp’rs Midwest Health Benefits Fund v.

Walgreen Co., 719 F.3d 849, 855 (7th Cir. 2013)).

       Plaintiff’s Opposition merely recites the elements of an association-in-fact enterprise—a

purpose, relationships among those associated with the enterprise, and longevity—and fails to

show how his Complaint does anything more than make conclusory statements about the existence

of any of these elements. See Pl’s Opp. at 15. The Complaint does not plead any facts showing

that the different individuals and entities functioned as a unit, had interpersonal relationships and

a common interest, or had any longevity of association between the various individuals and




                                                  7
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 10 of 15 PageID# 469



 entities. See Defs’ Mtn. to Dismiss at 15. Therefore, the Complaint fails to plead the requisite

 RICO element of an enterprise.

    D. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD EITHER A COGNIZABLE
       INJURY, OR THAT SUCH INJURY WAS PROXIMATELY CAUSED BY THE
       ALLEGED RICO VIOLATION.

        Plaintiff does not contest that injury to reputation is not a cognizable RICO injury, or that

 the injuries he alleges do not amount to a cognizable RICO injury because they, at most, allege

 pecuniary losses flowing from an alleged injury to Plaintiff’s reputation. See Defs’ Mtn. to Dismiss

 at 23-24; Pl’s Opp. at 24-25 (citing Compl. ¶¶ 70 & 77). This is yet another indication that Plaintiff

 and his counsel have knowingly pursued a frivolous case that has wasted the time and resources

 of both this Court and Defendants.

        Likewise, Plaintiff ignores Defendants’ argument that the Complaint fails to allege that any

 injury was proximately caused by the alleged RICO violation. See Defs’ Mtn. to Dismiss at 24-25.

 In his Opposition, Plaintiff counters this only by arguing that the issue of proximate cause should

 be decided by the jury. Pl’s Opp. at 25. However, Plaintiff overlooks that his Complaint must plead

 facts sufficient to plausibly allege proximate cause for his RICO claims in order for it to survive a

 motion to dismiss, because proximate cause is a necessary element of a RICO claim. See Slay’s

 Restoration, LLC v. Wright Nat’l Flood Ins. Co., 884 F.3d 489, 494 (4th Cir. 2018) (explaining

 that 18 U.S.C. § 1964(c), as interpreted in a number of Supreme Court cases, requires a showing

 of proximate causation) (affirming dismissal of the RICO complaint for failure to plead proximate

 cause because the plaintiff had “not alleged facts showing that its injury was the direct result of

 the defendants’ conduct.”) Here, Plaintiff does not plead facts showing a “direct causal connection

 between the predicate offense and the alleged harm.” Hemi Grp., LLC v. City of New York, N.Y.,

 559 U.S. 1, 10-12 (2010) (internal quotation marks omitted).


                                                   8
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 11 of 15 PageID# 470



         As Plaintiff fails to plead this essential element of his RICO claim, the Complaint should

 be dismissed with prejudice.

     E. THE COMPLAINT DOES NOT ADEQUATELY PLEAD PREDICATE ACTS.

         Plaintiff’s Opposition does not address Defendants’ arguments that Plaintiff has failed to

 adequately allege predicate acts, instead reciting elements of the various criminal statutes without

 supplying any specific allegations of fact covered by those statutes. See Opp. at 18-22. In a

 statement remarkable for its vagueness, Plaintiff states that “[t]he complaint details what

 Defendants’ did, when they did it, their intent, object and purpose, and how they violated each

 statute.” Pl’s Opp. at 21. But as detailed in Simpson’s and Fusion GPS’ opening brief, the

 Complaint does no such thing. See Defs.’ Mtn. to Dismiss at 25-28.4 For all of the reasons

 explained in that brief, the Complaint fails to plausibly allege a violation of 18 U.S.C.

 §§ 1343, 1503(a), 1512(b)(1), 1512(b)(2), 1512(d)(2)-(4), or 1513(e).

     F. THE COMPLAINT FAILS TO PLAUSIBLY PLEAD A VIOLATION OF THE
        RICO CONSPIRACY PROVISION.

         Plaintiff does not point to any allegations in his Complaint stating facts that plausibly allege

 “(1) that two or more people agreed to commit a substantive RICO offense and (2) that the

 defendant[s] knew of and agreed to the overall objective of the RICO offense.” United States v.

 Abed, 203 F.3d 822 (4th Cir. 2000) (Table). “Because the core of a RICO civil conspiracy is an

 agreement to commit predicate acts, a RICO civil conspiracy complaint, at the very least, must


 4
  Plaintiff insists that he intends to plead a violation of 18 U.S.C. § 1503 (“Influencing or injuring
 officer or juror generally”), see Pl’s Opp. at 19 n.6. But Defendants have repeatedly pointed out
 that 18 U.S.C. § 1503 is not applicable to obstruction of congressional proceedings and suggested
 that Plaintiff perhaps intended to plead 18 U.S.C. § 1505, which specifically applies to
 congressional committee proceedings. See Defs’ Mtn. to Dismiss at 26 n.8 (explaining all the
 opportunities Plaintiff has had to correct this error). Accordingly, Plaintiff fails to plead a predicate
 act under 18 U.S.C. § 1503 because that statute does not apply to congressional committee
 investigations.

                                                    9
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 12 of 15 PageID# 471



 allege specifically such an agreement.” Field v. GMAC LLC, 660 F. Supp. 2d 679, 688 (E.D. Va.

 2008) (dismissing RICO conspiracy claim) (quoting Hecht v. Commerce Clearing House, Inc.,

 897 F.2d 21, 25 (2d Cir. 1990)). Plaintiff, however, claims only that his conclusory allegations in

 paragraphs 3, 67, 68, 69, and 81 of the Complaint “support the inference” of an agreement, not

 that he has provided any alleged facts that show the specific agreement required by RICO. Pl’s

 Opp. at 26. None of the allegations in those paragraphs—or anywhere else in the Complaint—

 specifically allege an agreement, as required to state a claim for a RICO civil conspiracy, or offer

 more than “‘naked assertion[s]’ devoid of ‘further factual enhancement’” that would permit the

 Court “to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

 Iqbal, 556 U.S. at 678 (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557 (2007).

           Moreover, Plaintiff does not dispute that where a complaint fails to adequately allege a

 violation of the RICO substantive provisions, 1962(a)-(c), Plaintiff’s RICO conspiracy claim also

 fails. See GE Inv. Private Placement Partners II v. Parker, 247 F.3d 543, 551 n.2 (4th Cir. 2001).

    III.      THE   INTENTIONAL   INTERFERENCE     WITH                             CONTRACTUAL
              RELATIONS CLAIM SHOULD BE DISMISSED.

           Because Plaintiff’s RICO claims must be dismissed, the Court should decline to exercise

 supplemental jurisdiction over Plaintiff’s tortious interference and common law conspiracy claims.

 28 U.S.C. § 1367(c)(3). See Defs’ Mtn. to Dismiss at 29 n.9.

           Plaintiff’s Opposition cannot cure the deficiency in his claim for tortious interference: that

 the Complaint does not plead facts showing a “breach or termination” of any “contractual

 relationship or business expectancy,” as required to state a claim for tortious interference. See

 Defs’ Mtn. to Dismiss at 29 (citing Skillstorm, Inc. v. Elec. Data Sys., LLC, 666 F. Supp. 2d 610,

 616 (E.D. Va. 2009)). Plaintiff’s argument that he has sufficiently alleged that Defendants

 somehow interfered with Plaintiff’s performance of his “contract” as a congressman by making it

                                                    10
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 13 of 15 PageID# 472



 more expensive or burdensome—assuming such a claim can even apply to a Congressman’s

 employment as an elected official and his position as a chairman of a committee—also fails. The

 Complaint does not allege that Plaintiff’s performance of his employment contract became more

 expensive or burdensome and does not allege that by faxing an ethics complaint or creating a

 “dossier,” Defendants made Plaintiff’s performance of his employment contract more expensive

 or burdensome. See Compl. ¶¶ 91-93; Pl’s Opp. at 27-29 (citing Constr. Eng’g Consultants, Inc.

 v. Steel Sols., Inc., No. 4:08CV86, 2009 WL 10733733, at *14 (E.D. Va. May 13, 2009) (tortious

 interference with a construction contract)). Nor could he plausibly allege such a result.

     IV.      THE COMMON LAW CONSPIRACY CLAIM SHOULD BE DISMISSED.

           Plaintiff fails to state a plausible claim for common law conspiracy. He has not alleged any

 facts supporting the elements for such a claim.5 See Defs’ Mtn. to Dismiss at 30.

                                            CONCLUSION

           For all of the foregoing reasons, and the reasons stated in Defendants’ Memorandum in

 Support of Their Motion to Dismiss, the Complaint should be dismissed with prejudice.The Court

 should exercise its authority to impose sanctions on Plaintiff and his counsel sua sponte for

 violating Rule 11.


 Dated: May 18, 2020
                                                 By:    /s/ Kerry Brainard Verdi
                                                 Kerry Brainard Verdi
                                                 Verdi & Ogletree PLLC
                                                 1325 G St NW, Suite 500


 5
   In his Opposition, Plaintiff claims that his Complaint “states all the requisite elements of a claim
 of common law conspiracy, including the identity of the participants, the object of the conspiracy
 (obstruction of justice, tortious interference with Plaintiff’s employment and defamation), when
 the conspiracy was hatched, acts in furtherance of the joint scheme, and damages,” Pl’s Opp. at
 30, a list that notably leaves out a critical element of a claim for common law conspiracy: an
 agreement. Indeed, the Complaint does not plausibly allege an agreement, let alone the other
 elements of common law conspiracy.
                                                   11
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 14 of 15 PageID# 473



                                    Washington, DC 20005
                                    Tel: (202) 449-7703
                                    Fax: (202) 449-7701
                                    kverdi@verdiogletree.com

                                    Joshua A. Levy (pro hac vice)
                                    Rachel M. Clattenburg (pro hac vice)
                                    Levy Firestone Muse LLP
                                    1401 K. St. NW, Ste. 600
                                    Washington, D.C. 20005
                                    jal@levyfirestone.com
                                    Tel: 202-845-3215
                                    Fax: 202-595-8253

                                    Counsel for Defendants
                                    Fusion GPS and Glenn Simpson




                                      12
Case 1:19-cv-01148-LO-TCB Document 41 Filed 05/18/20 Page 15 of 15 PageID# 474




                                 CERTIFICATE OF SERVICE

         I hereby certify that a copy of the foregoing was served through the Court’s electronic
 filing system on May 18, 2020 to counsel of record.




                                                             ___/s/ Kerry Brainard Verdi_____
                                                                Kerry Brainard Verdi




                                                 13
